Citation Nr: 0929529	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-17 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from August 1940 to 
August 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had not been received to reopen the claim for 
service connection for bilateral pes planus. 

This appeal was advanced on the Board's docket pursuant to 38 
C.F.R. 
§ 20.900(c) in August 2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There is additional development necessary prior to final 
adjudication of this case on appeal. 

The Veteran asserts that service connection is warranted for 
bilateral pes planus that existed prior to service due to 
aggravation during active duty. 

The Veteran's claim for new and material evidence to reopen 
the claim for service connection for bilateral pes planus 
must be remanded to comply with the requirements set forth in 
Kent v. Nicholson, 20 Vet. App. 1 (2006). The Court held that 
VCAA requires, in the context of a claim to reopen on the 
basis of new and material evidence, that VA examine the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes the type of evidence and 
information that would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial. Failure 
to provide this notice is generally prejudicial. 

The RO indicated that the prior claim for service connection 
for bilateral pes planus was denied because it was not 
service connected. This does not specify the basis for the 
denial, and does not indicate why service connection was not 
previously granted. The RO/AMC must provide the correct 
initial denial for service connection for bilateral pes 
planus, the type of evidence needed to substantiate the 
claim, and the laws and regulations for aggravation. 

The Veteran has also reported that his VA physician at 
Syracuse VA Medical Center (VAMC) advised him, and annotated 
his records in October 2005, that  bilateral pes planus was 
aggravated by his active duty. The Veteran reiterated this on 
more than one occasion and indicated that this was his new 
evidence, necessary to reopen the claim. 

VA has a duty to obtain all relevant VA and Governmental 
records prior to adjudication of a claim. 38 U.S.C.A § 
5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(Observing that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered); see Beausoleil v. Brown, 8 Vet.App. 459, 
464-465 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also generally Stuckey v. West, 13 Vet. App. 163, 175 
(1999), (observing in part that when it is alleged that there 
was specific evidence in existence that would have well 
grounded a claim under then applicable law, VA had a duty to 
inform the claimant of the importance of obtaining this 
evidence to "complete the application."). 

Any VA medical records, and specifically the Veteran's 
October 2005 VA outpatient treatment record from his VA 
examiner that indicated that his bilateral pes planus was 
aggravated by his active service, if it exists, must be 
sought and associated with the claims folder. 


Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for bilateral pes 
planus that is not evidenced by the 
current record. The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records, specifically any VA records of 
October 2005 written by his VA physician 
at the Syracuse VAMC, and associate them 
with the claims folder. 

2. The RO/AMC will ensure that it has 
complied with the ruling in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), with 
regard to advising the Veteran of the 
basis or bases for the previous denial of 
the claim; and what evidence would 
substantiate his application to reopen 
his claim of service connection for 
bilateral pes planus. Additionally, the 
RO/AMC should provide the Veteran with 
the laws and regulations for service 
connection on the basis of aggravation. 

3. If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, he and his representative, 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, to include the 
laws and regulations on new and material 
evidence, service connection, and service 
connection based upon aggravation. They 
should be given an opportunity to 
respond. 


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





